Citation Nr: 1500273	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-27 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for pseudo folliculitis barbae (PFB).

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and J.L.




ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to May 1980.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from an
August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge via live video teleconference in June 2014.  A copy of the transcript has been associated with the claims file.

In June 2014, the Veteran submitted additional evidence to the Board that was accompanied by a waiver of initial RO review of the new evidence.  The new evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304.

A review of the Veteran's electronic claims files revealed a copy of the June 2014 Board hearing transcript.

FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran and based upon his competent and credible statements of continued complaints since military service, the currently diagnosed PFB is found to be etiologically related to his in-service diagnosis of moderate PFB.

2.  There is probative evidence of record that shows that the Veteran has PTSD as the result of military sexual trauma.

CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for PFB are met.  38 U.S.C.A. § § 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. § §3.102, 3.159, 3.303 (2014).

2.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As the Board's decision grant the Veteran's claim of entitlement to service connection for PFB and PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations with regard to this issue. 

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

PFB

Background

The Veteran claims that his PFB is related to military service.

The Veteran has stated and testified at his June 2014 Board hearing that he first developed PFB when he was required to shave during initial training in the Marine Corps.  To this effect, the Veteran has stated that he developed painful bumps on his face whenever he shaved.  He has provided that this condition has been ongoing since that time and that he is currently receiving treatment for it.

A review of the Veteran's STRs shows that on his June 1978 enlistment physical examination, the Veteran was negative for any skin conditions, to include PFB.  In a May 1980 treatment note, just a few weeks before the Veteran was discharged, it was indicated that the Veteran was diagnosed with moderate PFB and requested to be seen for follow-up after 8 weeks.  The Veteran was subsequently discharged before such follow-up could be conducted.

A June 2014 letter from the Veteran's VA physician indicated that he was receiving current treatment for PFB, manifested by hyper pigmented skin in the beard area of his face and that he periodically develops ingrown hairs as a result.  It was noted that this was a chronic condition for the Veteran.

Analysis

When resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for PFB is warranted.  First, there is a current disability because the June 2014 letter from the Veteran's VA treatment provider shows that the Veteran is currently diagnosed with PFB and receiving treatment for such.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  Second, there is an in-service incurrence because the STRs show that the Veteran was actually treated for moderate PFB prior to service discharge in May 1980 and that tends to corroborate the Veteran's statements that he first incurred this condition in military service.  Id.  As such, the issue turns upon a finding of nexus between the two diagnoses.  Id.

In regard to nexus, the Veteran has provided competent and credible testimony that his PFB has continued since service discharge.  38 U.S.C.A. 1154(a); 3.303(a) (requiring that all pertinent medical and lay evidence be considered).  The Veteran is competent to report pertinent symptomatology since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology).  The Board assigns these lay statements significant weight, as the Veteran has been consistent in his assertions and they are further corroborated by the findings of the in-service and VA treatment providers.    See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements); Layno, 6 Vet. App. at 470 (finding that the credibility of evidence is a factual determination that affects the probative value of the evidence).  In particular, the treatment providers support the Veteran's statements regarding the continuity of his conditions, as the VA provider indicated that the Veteran's condition is chronic and the in-service treatment provider, at the very least, indicated such chronicity by requiring a follow-up for the Veteran's condition.  In sum, the Board finds that the Veteran's statements are credible, as his assertion of PFB beginning in service and continuing is consistent with the medical record and the facts and circumstances of his military service.

Accordingly, based on the analysis above, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for PFB is warranted.  See 38 U.S.C.A. § 5107(b).  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert, supra.

PTSD

The Veteran contends that he has PTSD as the result of military sexual trauma.

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.   38 C.F.R. § 3.304(f) (2014).  If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate her account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2014).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

Significantly, it is well established that a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011). 

The Veteran's STRs show that he was seen for behavioral complaints after being apprehended from being absent without leave from his duty station in November 1979.  The Veteran was diagnosed with mixed personality disorder with passive aggressive behavior disorder and recommended for an administrative discharge.

In April 2010, the Veteran was diagnosed by a private treatment provider with major depressive disorder.  It was noted that the Veteran's depression had worsened since leaving prison in 2009.  It was also noted that the Veteran claims that he had been experiencing symptoms of depression since he left military service in 1980.

A letter from the Veteran's VA treatment psychiatrist dated in May 2013 indicated that the Veteran was diagnosed with PTSD.  The VA psychiatrist further indicated that, per his review of the Veteran's service treatment records and the Veteran's statements, that it was more likely than not that the Veteran was the victim of rape in service and that he developed PTSD as a result.  The VA psychiatrist indicated that the Veteran demonstrated characteristic behavioral changes in service. 

The Veteran testified at his June 2014 Board hearing that he was sexually assaulted in military service, but that he did not tell anyone about it until his cousin within recent years.  He stated that he has been depressed since he left military service as a result, but first sought out treatment from the VA Medical Center in 2009.

The Board finds that the Veteran's claimed military sexual trauma is substantiated by the VA opinion under Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011).  The VA treating psychiatrist has diagnosed the Veteran with PTSD related to the military sexual trauma.  Accordingly, all elements necessary for service connection have been substantiated so service connection for PTSD is warranted.  In so finding, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Veteran's specific contention is that he suffers chronic mental disability from in-service events. The chronic mental disability resulting from the in-service events has been clinically identified as PTSD. As the Board finds that service connection is warranted for PTSD, a full grant of the benefit sought on appeal has been awarded.


ORDER

Entitlement to service connection for PFB is granted.

Entitlement to service connection for PTSD is granted.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


